Pee Cueiam.
This is a proceeding in disbarment brought against E. J. Grover, a practicing attorney of this state, by the respondents, who are also practicing attorneys of this state and members and representatives of the Whatcom County Bar Association. Specific charges of unprofessional conduct were made in writing, filed in the superior court, and a citation issued to the appellant requiring him to appear and show cause, on a day named therein, why he should not be disbarred from further practice as an attorney at law. The appellant appeared, and put in issue the allegations of misconduct charged against him, and also set up new matter by way of an affirmative defense. A reply was filed denying the new matter alleged, and on the issues thus made, a trial was had, resulting in a judgment disbarring the appellant from practicing his profession for a term of two years. This appeal is from that judgment.
The appellant first assigns error on the ruling of the court refusing to dismiss the proceeding for want of jurisdiction. This assignment is based on the fact that the acts of misconduct charged against the respondent related to his conduct with reference to certain claims against a bankrupt, whose estate was then pending before a referee in bankruptcy appointed by the district court of the United States for the Western District of Washington; the charges being that the appellant had solicited and collected money from his clients under the pretense that the same was needed for the purpose *41of bribing the referee in order to induce him to render a favorable decision on the client’s claim. It is argued that this is in the nature of a contempt to the referee in bankruptcy, and consequently the only court authorized to punish the offense was the district court of the United States by which the referee in bankruptcy was appointed.
But this contention mistakes the nature of the offense. The offense committed by the appellant was not a contempt committed before the referee in bankruptcy. It was in the nature of a substantive offense, directly involving his integrity and professional honor and his fitness to practice as an attorney at law. Any court, the bar of which the delinquent is a member, has jurisdiction to disbar for unprofessional conduct, when and wherever committed, whether the unprofessional conduct relates to matters occurring in court or to a purely private and personal transaction between the attorney and his client, and the superior court in this instance had jurisdiction.
The petition for disbarment contained two distinct charges or specifications. In making its findings the trial court did not make these the subject of distinct findings, but found the facts as if the charge contained but one specification, numbering the findings seriatum from 1 to 14. It is argued that this is fatal to the validity of the judgment, as the findings on the ■different specifications should have been separate, distinct, and independent, inasmuch as the charges were separate, distinct and independent. But there is no rule of law or practice that requires the findings to be different than they were made by the court. The code, of course, requires different causes of action, when united in one complaint, to be separately stated. [Bal. Code, § 4942 (P. C. § 412)], but there is no such requirement with reference to findings of fact. These are sufficient when given in writing and separately stated from the conclusions of law [Id § 5029 (P. C. § 645)], and this latter requirement was complied with by the trial court.
Finally, it is contended that the evidence does not justify the findings of fact. But while a large space in both briefs *42is devoted to an argument of this question, we do not feel that a discussion of it here would serve any useful purpose. We have already indicated the nature of the charges, and it is sufficient to say that a careful examination of the testimony convinces us they were substantially proven. The judgment appealed from must be affirmed, and it is so ordered.